Case 2:19-cv-10103-VAR-APP ECF No. 100, PageID.1517 Filed 01/15/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 SHELDY SMITH and
 MARY ROWAN, as full conservator,
                                                 Case No. 2:19-cv-10103
             Plaintiffs,                         District Judge Victoria A. Roberts
                                                 Magistrate Judge Anthony P. Patti
 v.

 DEWAYNE JONES,
 CITY OF DETROIT, and
 STACEY TAYLOR,

           Defendants.
_________________________/

 OPINION AND ORDER GRANTING DEFENDANT DEWAYNE JONES’S
  EMERGENCY MOTION TO STAY DEPOSITION WHILE CRIMINAL
   PROCEEDINGS REMAIN PENDING (ECF No. 94) AND AMENDING
                       SCHEDULE

      This matter came before the Court for consideration of Defendant DeWayne

Jones’s emergency motion to stay deposition while criminal proceedings remain

pending (ECF No. 94), the response filed by Plaintiff (ECF No. 97), and Defendant

Jones’s reply (ECF No. 98). Judge Roberts referred this case to me for all pretrial

matters, excluding dispositive motions. (ECF No. 56.) As a result of the COVID-

19 pandemic, a hearing via Zoom technology was held on January 14, 2021, at

which counsel appeared and the Court entertained oral argument regarding the

motion.
Case 2:19-cv-10103-VAR-APP ECF No. 100, PageID.1518 Filed 01/15/21 Page 2 of 4




      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, Defendant Jones’s emergency motion to

stay deposition while criminal proceedings remain pending (ECF No. 94) is

GRANTED. The Court has “broad discretion in determining whether to stay a

civil action while a criminal action is pending or impending[,]” Chao v. Fleming,

498 F. Supp. 2d 1034, 1037 (W.D. Mich. 2007), and the factors to be considered,

as discussed at length on the record, favor Defendant Jones at this particular

juncture. See also F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626-627 (6th

Cir. 2014).

      To be clear, this will not be an indefinite stay. Keeping in mind that “[a]

lawsuit is a search for the truth[,]” Vance v. Rice, 524 F. Supp. 1297, 1300 (S.D.

Iowa 1981), balancing Plaintiff’s right to depose Defendant Jones with Defendant

Jones’s 5th Amendment right not to incriminate himself, and recognizing that this

case is not yet close to the eve of trial, Defendant Jones’s deposition is STAYED

for the time being. Plaintiff will eventually take Defendant Jones’s deposition, not

now but closer to when the case is ready for trial.

      Respecting the schedule: (1) with the exception of Defendant Jones’s

deposition, all discovery will conclude on January 31, 2021, as set forth in the

Court’s prior order (ECF No. 93); (2) consistent with the approach previously


                                          2
Case 2:19-cv-10103-VAR-APP ECF No. 100, PageID.1519 Filed 01/15/21 Page 3 of 4




taken by the Court in this case (see ECF No. 67), Defendant Jones must be

prepared to sit for his deposition between April 15, 2021 and April 30, 2021,

approximately three months out from the close of discovery;1 (3) the dispositive

motion deadline currently set for February 26, 2021 (ECF No. 67) is extended to

May 28, 2021; (4) a status conference is hereby noticed for March 26, 2021 at 10

a.m.; and, (5) the settlement conference currently scheduled for January 20, 2021

(ECF No. 96) is CANCELLED but will be re-noticed. Meanwhile, Defendant

Jones shall provide prompt, written notice as to any change in the status of his

criminal case – such as a ruling on the Ginther motion, the scheduling of a trial, the

outcome of any such trial, and the result, etc. – by way of a supplemental filing that

is linked to the instant motion (ECF No. 94).2

    IT IS SO ORDERED.


Dated: January 15, 2021
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




1
  This is one month fewer than announced from the bench, as the Court has
reconsidered and decided to keep a tighter rein on this issue.
2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                          3
Case 2:19-cv-10103-VAR-APP ECF No. 100, PageID.1520 Filed 01/15/21 Page 4 of 4




                                      4
